Cole, J.
Tbe single question in. this case is, whether the mortgagor, Oliver Pettibone, was the owner of the east half of the south-west quarter of section 23, when, in 1853, he mortgaged it to the La Crosse and Milwaukee Bailroad Company, or whether it was competent to show by parol evidence that it belonged to his father of the same name. The contest arises betweén the plaintiffs, executors of the will of David L. Barton, who was a Iona fide purchaser of the mortgage for a valuable consideration, without notice of any existing equities against it, and the defendant Balcoch, who purchased the eighty from the father, knowing that the son had given a mortgage upon it. The mortgage was given by “ Oliver Pettibone and Fanny, his wife, of the county of Dodge and state of Wisconsin. The land was patented to “ Oliver Pettibone of Dodge county, Wisconsin Territory,” in 1848. The defendant PabcocJc claims that the land was entered in 1845, at the Green Bay land office, by the father of the mortgagor, and that it so remained Ms property until conveyed to him {Babcock) in 1866. At the time of the entry, Oliver Pettibone, the son, resided in Dodge county, Wisconsin territory, and Oliver Pettibone, the father, resided at Hornels-ville, Steuben county, New York. Considerable testimony was .introduced on the trial, against the objection of the plaintiffs, tending to show that Oliver Pettibone, the father, entered the land, and owned it when the mortgage was executed. According to our view, this evidence was clearly inadmissible between these parties. The record evidence itself showed that the title to this property was in Oliver Pettibone of Dodge county, Wisconsin. There was but one person of that name living in Dodge county, and so there was no ambiguity in the patent. There was only one person to whom the entire description in the patent applied. There is, therefore, notMng to be explained, and there is really no room for construction.
But it is said that the residence of the patentee was no necessary part of the patent; that it should be rejected in determining to what person the patent was issued; and that *197the case comes fully within the maxim “ Falsa demonstmtio non nocei ” — a false description does not make an instrument inoperative. “Falsa demonstration says a learned writer, “may be defined to be an erroneous description of a person or thing in a written instrument; and the above rale respecting it may be thus stated and qualified: as soon as there is an adequate and sufficient definition, with convenient certainty, of what is intended to pass by the particular instrument, any subsequent erroneous addition will not vitiate it.” Broom’s Legal Maxims, p. *490. The author, after quoting and commenting on a remark of Lord Kenyon, proceeds to add, that “ the characteristic of cases strictly within the rule is this: that the description, so far as it is false, applies to no subject, and, so far as it is true, it applies to one subject only; and the court, in these cases, rejects no words but those which are shown to have no application to any subject.” Now it is very apparent that, so far as the patent describes the residence of the patentee, it applies fully and accurately to Oliver Pettibone, the son, and to him alone. There is, therefore, no ground for saying that this part of the description has no subject to which it can apply.
The rule upon this subject seems to be well stated by Mr. Justice PATTERSON, in Blundell v. Gladstone, 1 Phillips’ Ch. R., 279-284. In that case there was “a devise to the second son of Edward Weld, of Lnl1worth, and it was held, upon the con-, text of the will, and upon extrinsic evidence as to the state of the Weld family and the degree of the testator’s acquaintance with the different members of it, to mean a devise to the second son of Joseph Weld, of Lulworth, although there was a person named Edward Joseph Weld (the eldest son of Joseph Weld), who resided with his father at Lulworth, and who usually went by the name of Edward only, and although a former will of the testator, made several years before the will in question, contained a devise to the same Joseph Weld by his right name.” And Mr. Justice Patterson lays down the rule, which seems to be approved by Mr. Justice Maulé and the Lord Chancel*198lor, as follows: “It was contended for tbe beixs-at-law, that Edward Joseph Weld fully and accurately answered tbe whole description of ‘Edward Weld, of Lulworth, Esquire,’ and, therefore, that tbe court was not at liberty to substitute any other name upon a conjecture of some mistake; that if, indeed, there had been two persons, each fully and accurately answering the whole description, evidence might be received, or arguments from the language of the will and from circumstances might be adduced, to show to which of these persons the will applied; but that where one person, and one only, fully and accurately answers the whole description, the court is bound to apply the will to that person.” “Such,” the learned judge adds, “ may be conceded to be a general rule of law and of construction ; ” and then he proceeds to show that Edward Joseph Weld did not come within the rule, and did not fully and accurately answer the whole description. But in the case before us the mortgagor is the person, and the only one, who fully and accurately answers the whole description in the patent; and the court is therefore bound to apply it to him. The court is not at liberty to reject so much of the description in the patent as relates to residence, in order to substitute a person to whom it does not apply. This point is decisive of the case, and renders it unnecessary to consider any other question. The patent shows that the title to the land in controversy was in the mortgagor when he executed the mortgage; and that is conclusive in tbis action.
By the Court. — The judgment of the circuit court is affirmed.